DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This non-final office action is in response to the application filed 27 March 2020.
Claim 1 is pending. Claim 1 is an independent claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8, and 12 of U.S. Patent No. 7,472,170 (hereafter “the 170 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite limitations substantially similar to those in the patent.
With respect to claim 1, the 170 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising:

	each configurable application includes a category of content stored by the computer and displayable to users of the web site (column 22, lines 1-7)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 22, lines 8-10)
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator (column 22, lines 33-34) to selectively control the content viewable by the users of the web site (column 22, lines 64-67)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 22, lines 64-67)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 22, lines 64-67)
The 170 patent fails to specifically disclose:
	one of the plurality of configurable applications is a biography application comprising biological information about users of the web site
	the inputs include at least one of text, graphics, sounds, documents, and multimedia content
a first configurable link on the web site that points to the biography application
a second configurable link on the web site that points to at least one of the plurality of configurable applications
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generated by the computer is sent
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that:
an application can be a biography application
inputs can include one of text, graphics, sounds, documents, and multimedia content
configuring a plurality of links to point at applications
generating displayable content based upon rules
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 170 patent, with a reasonable expectation of success, as it would have enabled a user to customize and link to a biography application. This would have enabled the user to include contents he/she enters and link to it using web-based technologies. This would have provided the user the benefit of creating and sharing his/her biographical information with other users.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 20 of U.S. Patent No. 8,713,134 (hereafter “the 134 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite limitations substantially similar to those in the patent.
With respect to claim 1, the 134 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising:
a plurality of configurable applications administered by the computer (column 21, line 63- column 22, line 2), wherein:
	each configurable application includes a category of content stored by the computer and displayable to users of the web site (column 21, line 63, column 22, line 2)
	one of the plurality of configurable applications is a biography application comprising biological information about users of the web site (column 21, line 63- column 22, line 2)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 21, lines 58-62)
	the inputs include at least one of text, graphics, sounds, documents, and multimedia content (column 21, lines 58-62)
a first configurable link on the web site that points to the biography application (column 22, lines 12-13)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 22, lines 38-42), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user to selectively control the content viewable by the users of the web site (column 23, lines 17-21)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user (column 23, lines 17-21)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 22, lines 12-13; column 23, lines 17-21)
The 134 patent fails to specifically disclose:
a user acting as an administrator
at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generated by the computer is sent
	However, the examiner takes official notice that a user acting as an administrator to customize contents and displaying generated content was notoriously well-known in the art at the time of the applicant’s effective filing date. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 134 patent, with a reasonable expectation of success, as it would have enabled a user create and customize web page content for display. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 9,514,239 (hereafter “the 239 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite limitations substantially similar to those in the patent.
With respect to claim 1, the 239 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising:
a plurality of configurable applications administered by the computer (column 23, lines 37-44), wherein:
	each configurable application includes a category of content stored by the computer and displayable to users of the web site (column 23, lines 45-48)
	one of the plurality of configurable applications is a biography application comprising biological information about users of the web site (column 23, lines 45-48)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 23, lines 49-52)
a first configurable link on the web site that points to the biography application (column 23, lines 45-48 and 53-55)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 23, lines 49-55), wherein:
	the computer includes a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by the users of the web site (column 23, lines 49-52)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 23, lines 53-55)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 23, line 62- column 24, line 3)
However, the 239 patent fails to specifically disclose:
the inputs include at least one of text, graphics, sounds, documents, and multimedia content
a portal 
at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generated by the computer is sent
However, the examiner takes official notice that it was notoriously well-known in the art at the time of the applicant’s effective filing date that:
inputs can include one of text, graphics, sounds, documents, and multimedia content
a portal for configuring rules
generating displayable content based upon rules
It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with the 239 patent, with a reasonable expectation of success, as it would have enabled a user to customize and link to a biography application. This would have enabled the user to include contents he/she enters and link to it using web-based technologies. This would have provided the user the benefit of creating and sharing his/her biographical information with other users.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 9,141,720 (hereafter “the 720 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite limitations substantially similar to those in the patent.
With respect to claim 1, the 720 patent discloses a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application, the system comprising:
a system, including a computer, for managing content displayed on a web site viewable by users of the web site through browser or mobile application (column 22, lines 25-26), the system comprising:
a plurality of configurable applications administered by the computer (column 22, lines 26-30), wherein:
	each configurable application includes a category of content stored by the computer and displayable to users of the web site (column 22, lines 26-30)
	one of the plurality of configurable applications is a biography application comprising biological information about users of the web site (column 22, lines 28-30)
	at least one of the plurality of configurable applications is generated by the computer at least in part based on inputs received from users of the web site (column 22, lines 31-35)
	the inputs include at least one of text, graphics, sounds, documents, and multimedia content (column 22, lines 33-35)
a first configurable link on the web site that points to the biography application (column 22, lines 36-38)
a second configurable link on the web site that points to at least one of the plurality of configurable applications (column 24, lines 6-13), wherein:
	the computer includes a portal through which a user acting as an administrator can manage at least one user-configurable business rule that permits the user acting as an administrator to selectively control the content viewable by the users of the web site (column 23, line 64- column 24, line 13)
	the computer automatically generates the first configurable link according to at least one rule that is configurable by a first user acting as an administrator (column 22, lines 39-44)
	the computer automatically generates the second configurable link according to at least one rule that is configurable by the first user acting as an administrator (column 24, lines 6-13)
	at least some displayable content is generated by the computer based at least in part on a user-configured business rule that manages displayable content for one of the plurality of configurable applications by selecting from among the content stored by the computer before the displayable content generated by the computer is sent (column 22, lines 44-51)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130.  The examiner can normally be reached on 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144